The opinion of the Court was delivered by
Bermudez, C. J.
This application for a Prohibition is based on the ground that the Circuit Court, to -which appeals have been taken in a number of cases decided in favor of the relating company, has no jurisdiction over them, the matter involved in each exceeding, it is alleged, two thousand dollars.
The charge is that the Circuit Court “will, according to the mode of procedure which prevails therein, assimilate said motions to dismiss-with the trial of said suits on their merits, and unless restrained, will hear and decide them to relator’s great wrong and injury.”
It does not appear that the motions to dismiss have been overruled, and that the court is about to proceed to try the merits of the cases.
The complaint is, not that the Circuit Court has, notwithstanding" objection, maintained jurisdiction, hut that the court will hear and decide to relator’s great wrong and injury.
*846It is impossible to conceive bow, after tlie relating- company lias, by the motions to dismiss, invoked the powers of the Circuit Court, this ■Court can be appealed to, in order to prohibit the exercise of those powers.
Non constat the Court of Appeals will not sustain those motions, if ■it. he true, as alleged, that the matter involved in each case exceeds two thousand dollars.
Were the court, however, to overrule them illegally, the relators would be entitled to seek relief here against the effect of the ruling.
It has been repeatedly held, that it is not until after a plea has been made to the jurisdiction of a lower court and overruled by it, that the interference of the Supreme Court can be claimed.
There is no reason to depart from that wholesome rule of practice, which, well founded in law and reason, must continue to he enforced.
The application is dismissed with costs.